Citation Nr: 1549793	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-19 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel




INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for tinnitus and denied service connection for bilateral knee disability.  Jurisdiction was subsequently transferred to the Seattle, Washington, RO.



FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's current left knee disability was caused by his military service.

2.  The Veteran's right knee disability was caused by his left knee disability.



CONCLUSIONS OF LAW

1.  A left knee disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  A right knee disability is the result of his service-connected left knee disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.3.04, 3.310 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Knee

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).

In this case, the record shows a current diagnosis of left knee arthritis.  Additionally, the Veteran's service treatment records show that he underwent a left knee arthroscopy in June 1989 following a left knee injury while playing softball.  This surgery found a partial anterior cruciate tear in the left knee.  Thus, the first and second requirements for direct service connection are satisfied.

The remaining question is whether there is a causal link between the Veteran's in-service left knee complaints and his current disability.  In this case, the record contains both positive and negative opinions on this matter, based mainly on their findings regarding the Veteran's February 1999 arthroscopic partial medial meniscectomy and chondroplasty involving the medial femoral condyle of the left knee following a knee injury in December 1998.  In a November 2012 letter, the physician who performed the February 1999 procedure opined that the Veteran's left knee compartment arthritis was a direct result of his in-service meniscus tear and partial anterior cruciate ligament injury, noting that at the time of the second surgery, the Veteran's left knee already showed early signs of arthritis, including chondromalacia on the medial compartment and further tearing of the remnant of the medical meniscus.  This physician explained that he believed the in-service injury "resulted in increased joint forces along the medial compartment which subsequently resulted in progressive arthritis in the medial compartment of the left knee."  By contrast, the December 2012 opinion, based on the October 2012 examination, found that the Veteran's current degenerative joint disease of the left knee was not incurred in or caused by his in-service left knee injury and was more likely than not due to his December 1998 injury, noting no further complaints or treatment in service and that the Veteran's report of medical history at the time of his July 1992 separation examination noted the June 1989 surgery and found no sequelae.  Thus, the record appears to be in relative equipoise on the question of whether the current left knee arthritis is traceable to the in-service injury.  As reasonable doubt is to be resolved in the Veteran's favor, an award of service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Right Knee

The Veteran is seeking service connection for his right knee on a secondary basis, arguing that his current right knee condition was caused by compensating for his left knee.  See January 2012 claim.

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The October 2012 examiner diagnosed degenerative joint disease (arthritis) of both knees.  Likewise, the Veteran's left knee arthritis is now service connected.  Thus, the first and second requirements for secondary service connection are satisfied.

The remaining question is whether the record contains medical nexus evidence establishing a connection between the service-connected left knee arthritis and the current right knee arthritis.  Although the December 2012 opinion did not relate the Veteran's left knee arthritis to his military service, it did find that the Veteran's right knee disability was related to his left knee disability based in part on a finding of mild varus deformity of the left knee which likely caused alteration of the normal biomechanics of the lower extremities when he ambulated and likely contributed to his right knee symptoms.  As such, service connection is warranted for the Veteran's right knee arthritis secondary to his service-connected left knee arthritis.


ORDER

Service connection for left knee arthritis is granted.

Service connection for right knee arthritis is granted.



____________________________________________
James L. March
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


